Citation Nr: 0813764	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-25 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for arteriosclerotic 
cardiovascular disease status post myocardial infarction with 
coronary artery disease (claimed as a heart condition), 
including as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel






INTRODUCTION

The veteran had active duty service from October 1962 until 
October 1966.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  


FINDING OF FACT

The veteran's arteriosclerotic cardiovascular disease status 
post myocardial infarction with coronary artery disease 
(claimed as a heart condition), is not due to his active 
service or as secondary to his service-connected PTSD.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
arteriosclerotic cardiovascular disease status post 
myocardial infarction with coronary artery disease (claimed 
as a heart condition), including as secondary to service-
connected PTSD, have not been met. 38 U.S.C.A. §§ 1110, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  
	
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in September 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has requested information on 
the veteran's treatment from him and acted according to the 
information provided.  The veteran submitted private medical 
records and medical treatise evidence.  

There is no duty on the part of VA to provide a medical 
examination, because as in Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), the veteran has been advised of the need to 
submit competent medical evidence indicating that he has the 
disorder in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorders, if shown. The veteran has not done so, and 
no evidence thus supportive has otherwise been obtained. 
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the veteran under 
the VCAA, does not contain competent medical evidence to 
suggest that the disorder is related to service.  Indeed, the 
Board notes that obtain a VA examination is unnecessary as 
there is otherwise sufficient medical evidence of record to 
make a decision.  38 U.S.C.A. § 5103A(d). 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Applicable Law 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as arteriosclerosis, when such disease is manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection can also be granted when a disability is 
the proximate result of or due to a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additionally, the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service connected disability.  Id.


Merits of the Claim

The veteran essentially contends that he has a heart disorder 
due to his service-connected PTSD.   

The veteran's service medical records do not indicate that 
the veteran was diagnosed with or was treated for a heart 
disorder during service.  The medical evidence of record 
indicates that he did not have a heart disorder until many 
years following service.  

A June 2005 statement, from the veteran's private physician 
Dr. G.V.B., reported that the veteran was initially treated 
by his clinic in 2000.  The veteran had an extensive history 
of atherosclerotic cardiovascular disease requiring surgery 
and stenting.  His care was complicated by recurrent 
cardiovascular disease, despite his medical management and 
risk modification.  Dr. G.V.B. noted that the veteran had 
recurring problems with anxiety and stress, and reported that 
there is literature that supports that stress and anxiety 
increase cardiac events.  However, Dr. G.V.B. noted that one 
risk factor could not be isolated to determine the etiology 
of his disorder, while further stating that the veteran's 
stress and anxiety levels were not beneficial to his health.

A March 2006 letter from the veteran's primary care provider, 
Dr. T.M.H., reported that the veteran had vascular disease, 
including coronary artery disease, requiring treatment and 
surgery.  He also had peripheral arterial disease with 
carotid artery disease requiring surgery.  Dr. T.M.H. 
reported that there had been literature that supports a link 
with psychiatric diseases, such as PTSD and vascular disease.  
He further stated that although the veteran had other risk 
factors that could have promoted or exacerbated his vascular 
disease, it was possible that the stress from PTSD played a 
role in the advancement of his cardiovascular disease.  

Although the evidence clearly indicates that the veteran 
presently has a heart disorder, with a history of treatment 
and surgery, the evidence does not clearly demonstrate, with 
any degree of certainly, that his heart disorder was caused 
by his service or his service-connected PTSD.  

While Dr. T.M.H. stated that it was possible that the 
veteran's PTSD played a role in advancing his heart disorder, 
such an opinion is speculative and not probative to the issue 
at hand.  The law has recognized in this regard that service 
connection may not be based on resort to speculation or 
remote possibility. 38 C.F.R. § 3.102; Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 
33 (1993).

Furthermore, although both Dr. T.M.H. and Dr. G.V.B. noted 
that there is medical literature supportive of a link between 
heart disorders and stress, neither doctor formed the opinion 
that the veteran's PTSD did in fact cause his heart disorder 
and both noted that other factors could also be involved in 
the development of his disorder.  

The veteran also submitted medical treatise evidence, 
including an article on how post-traumatic stress boosts 
heart disease risk, submitted in November 2005. Medical 
treatise information may be regarded as competent evidence 
where "standing alone, [it] discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion." Wallin v. West, 11 Vet. App. 509, 513 
(1998).  However, the Court has held that generic medical 
literature which does not apply medical principles regarding 
causation or etiology to the facts of an individual case does 
not provide competent evidence to establish the nexus 
element. See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
The Board finds that the material submitted in this case does 
not appear to meet the standard set forth in Wallin, because 
it does not delve into an association between this particular 
veteran's service or his PTSD and his current cardiovascular 
disease. 

The only other evidence provided as to the veteran's claim is 
his belief that his heart disorder developed due to his PTSD.  
Although the veteran can provide testimony as to his own 
experiences and observations, the factual question of if the 
veteran's disorder can be attributed to his in-service 
experiences is a medical question, requiring a medical 
expert.  Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
38 C.F.R. § 3.159.  The veteran does not have the requisite 
special medical knowledge necessary for such opinion 
evidence.  

Although the veteran is diagnosed with a heart disorder, 
there is no showing that he had the cardiovascular disease in 
service or within one year following service, or other 
credible medical or lay evidence of a nexus between service 
and currently diagnosed heart disease.  Furthermore, there is 
no probative medical or credible lay evidence to show that 
his heart disorder was caused or aggravated by his service-
connected PTSD.  

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The veteran's claim for service 
connection for arteriosclerotic cardiovascular disease status 
post myocardial infarction with coronary artery disease 
(claimed as a heart condition) is denied. 


ORDER

Service connection for arteriosclerotic cardiovascular 
disease status post myocardial infarction with coronary 
artery disease (claimed as a heart condition), including as 
secondary to his service-connected PTSD, is denied.  



__________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


